Works, J.
This is an appeal from an order denying a motion to vacate a judgment. The judgment was rendered October 30, 1865, and this motion was made December 31,1888.
We know of no provision of law which can be held to authorize the vacation of a judgment on a mere motion after so long a time. We have a provision authorizing such a proceeding within a limited time on certain grounds enumerated. (Code Civ. Proc., sec. 473; People v. Mullan, 65 Cal. 396.)
The motion here is made by the grantee of the judgment defendant, and is based on two grounds, viz., that the court rendering the judgment had not jurisdiction of the person of the defendant, and that he had, before the suit was brought, fully paid the sum of money which was the basis of the action.
A judgment cannot be attacked in this informal way years after its rendition.
Order affirmed.
Sharpstein, J., McFarland, J., and Thornton, J., concurred.